DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Species G: Fig. 26 in the reply filed on 24 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Further, upon a review of the specification and the elected Species G: Fig. 26, there appears to be no support for “directly clamping the housing part against a wall…” in that the instant specification notes that the housing is not fastened (directly) to the wall that it is moving relative to [0174]. As such, claims 30-37 are further withdrawn.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) uses phrasing which can be implied (“The invention relates …”); 2) uses phrasing and construction reserved for claims (e.g. “comprising”); and 3) does not narratively and concisely describe the invention “…to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the nature and gist of the technical disclosure and should include that which is new in the art to which the invention pertains;” and (4) the repetitive usage of “in particular” does not narratively and concisely describe the novelty of the device. Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

 Claim Objections
Claims 1, 20, & 27 are objected to because of informalities, the foregoing is an exemplary list:  
in claims 1, 20, & 27: the term “part” should be removed to claim components distinct from one another. In other words, “parts” of an apparatus can overlap; and
the preamble of each dependent claim 20 & 27 should be corrected to --The apparatus--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 20, & 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Below is a list of exemplary errors:
Regarding Claim 1, the use of the phrase “in particular a bait for rodents,” in line 1 renders the claim vague and indefinite since it is unclear whether a rodent bait is required to satisfy the claim. This rejection is held for each instance of the phrasing “in particular” found in claim 1, lines 3-4, as well as in claim 27. 
Further RE Claim 1, the use of the phrase “a housing part that can be inserted into a manhole,” renders the claim vague and indefinite since “can” is an optional phrase limitation. The phrase should be replaced with --configured to-- language. This rejection is also held for “can” found in claim 27.
Claim 1 recites the limitation “the bait platform side” in line 6. There is insufficient antecedent basis for this limitation in the claim.
RE Claim 27, the use of the phrase “the guide device” renders the claim vague and indefinite since there lacks antecedent basis for such a guide device. However, in light of the specification, it appears that the only component holding the housing (3) to the sewer wall is the guide device; thus, the claims are interpreted such that the “fastening device” of claim 20 and the “guide device” of claim 27 are the same component. It is recommended that claim 20 be amended to recite --a guide device fastening the housing to the wall of a sewer system--, or similar phrasing to more concisely and consistently claim the invention.
Further RE Claim 27, the use of the term “rod-type” renders the claim vague and indefinite since the term is considered synonymous with the phrase “or the like.” It has been held that the phrase “or the like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “or the like”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). It is recommended that “-type” be removed from lines 2 & 4 for clarity.
Claim 20 is rejected as being dependent from one or more rejected claims above. In light of the above objections and rejections, the prior art rejection is as best understood, and the disclosure and claims should be reviewed for clarity, correctness, and consistency.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Orchard (US 20090205245).
For Claim 1, Orchard discloses an apparatus (100) for holding bait (wherein the device of Orchard is capable of holding bait), in particular a bait for rodents (the device of Orchard encompasses an interior space capable of holding rodent bait), comprising:
a housing part (support platform 114) that can be inserted into a manhole, in particular a sewer manhole or a cable duct manhole (the bottom of the device, as illustrated in Figure 8, such as element 110, is capable of being inserted into a manhole cover; it is noted that the manhole is not positively claimed herein), 
at least one bait platform (136) arranged in the housing part (Fig. 8), delimiting at least one passage opening on the bait platform side (an opening is formed by the action of the springs 138, [0035]), through which a rodent can gain access to bait arranged in the housing part (a rodent is capable of accessing the interior of the device via the spring-actuated trap door 134).
For Claim 20, Orchard discloses the apparatus according to Claim 1, and Orchard further discloses further comprising a fastening device (portions of the device are held together to form an integral device by the floatation ring element 118 and the hinge of the cover portion on which 142 is fastened, for example) by means of which the housing part can be fastened on a wall of a sewer system (“can be” is not further limiting). 

Claims 1 & 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Rapp et al. (US 4035946, “Rapp”).
For Claim 1, Rapp discloses an apparatus (Fig. 2) for holding bait, in particular a bait for rodents (the device of Rapp is capable of holding bait), comprising: 
- a housing part (the assembled device) that can be inserted into a manhole (the surrounding ground), in particular a sewer manhole or a cable duct manhole, 
- at least one bait platform (56) arranged in the housing part, delimiting at least one passage opening on the bait platform side (the opening shown at element 58), through which a rodent can gain access to bait arranged in the housing part (a rodent is capable of accessing the interior of the device through the opening shown in 56/58).
For Claim 20, Rapp discloses the apparatus according to Claim 1, and Rapp further discloses further comprising a fastening device by means of which the housing part can be fastened on a wall of a sewer system (depending on the diameter of the sewer, the lip 16, outer container 14, and lip of 12 can cooperate with one another to frictionally fasten the device inside of an opening such as a manhole).

Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to art found in the parent file wrapper, cited arts establish the state of the art in the pertinent art areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643